Citation Nr: 1733858	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-01 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as coronary artery disease, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971, with service in the Republic of Vietnam from July 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in part, denied service connection for coronary artery disease associated with herbicide agent exposure.  The Veteran filed a timely notice of disagreement (NOD) in March 2011.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for ischemic heart disease, claimed as coronary artery disease, to include as due to herbicide agent exposure.  

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  The Veteran's records show that the Veteran served in Vietnam from July 1970 to May 1971.  Therefore, he is presumed to have been exposed to herbicide agents during service.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  Moreover, there is no affirmative evidence to establish that the Veteran was not exposed to herbicide agents during active service.  Id.

The Veteran was afforded a VA examination in October 2010.  The examiner noted that the Veteran denied having a heart attack or history of coronary artery disease, but that he did have a history of hypertension.  The examiner noted that echocardiogram and exercise stress tests were requested to evaluate the Veteran for heart disease.  However, as the Veteran denied having a myocardial infarction or surgeries on his heart, the examiner concluded that the Veteran did not have coronary artery disease and did not perform the requested testing.  

A September 2009 CT abdominal imaging study reflects that the Veteran's heart was a normal size, but that mild coronary artery calcifications are present.  See Charleston VAMC treatment records (dated from October 2008 through December 2011 and stored in Virtual VA).  Although the VA examiner indicated that he reviewed the "c-file," it is unclear what records were included in the c-file and whether the examiner reviewed the electronic claims file, including the medical records contained within VBMS and Virtual VA.  As it is unclear whether the VA examiner considered the September 2009 imaging study or any other pertinent medical evidence and history, the Board finds that the VA examination is inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

As such, the Board finds that a remand is warranted, so that a new VA examination and medical opinion can be obtained.  

Prior to obtaining a VA examination and medical opinion, any outstanding VA outpatient treatment records and private records identified by the Veteran should be obtained.  The most recent VA outpatient treatment records on file are dated in February 2017.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated since February 2017. 

2.  Then, schedule the Veteran for a VA examination to evaluate his claimed heart disability.  The examiner must conduct any testing deemed necessary and provide all findings.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner is asked to provide an opinion as to whether the Veteran has a current heart disability of ischemic heart disease, claimed as coronary artery disease.  Although a thorough review of the claims file is required, the examiner's attention is drawn to a September 2009 imaging study which noted mild coronary artery calcifications.

If the examiner finds that the Veteran has ischemic heart disease, claimed as coronary artery disease, the examiner must opine on whether the heart disability began during active service; or, is related to any incident of service, to include herbicide agent exposure; or began within one year after discharge from active service.  In formulating the opinion, herbicide agent exposure should be presumed.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




